Citation Nr: 1024019	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss.

2.  Entitlement to service connection for a claimed prostate 
disorder.

3.  Entitlement to service connection for claimed diabetes 
mellitus.  

4.  Entitlement to service connection for a claimed loss of 
vision.

5.  Entitlement to service connection for a claimed eye 
disorder.

6.  Entitlement to service connection for claimed venous leg 
ulcers.





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debra Bredehorst



INTRODUCTION

The Veteran served on active duty from April 1953 to March 
1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a 100 percent rating being 
referred has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a prostate disorder, diabetes mellitus, venous 
leg ulcers or acquired eye pathology in service or for many 
years thereafter.

2.  The Veteran did exhibit findings of correctible 
refractive error during service, but a superimposed visual 
impairment was not initially identified until many years 
after his discharge from service.

3.  Neither the currently demonstrated benign prostatic 
hypertrophy, diabetes mellitus, nor the venous leg ulcers is 
shown to be due to any event or incident of the Veteran's 
period of active service.

4.  The currently demonstrated eye pathology manifested 
glaucoma, cataracts, decreased vision possibly due to optic 
nerve head/shunt vessels from an old retinal vein occlusion 
or dry eyes is not shown to be due to any event or incident 
of the Veteran's period of active service.   



CONCLUSIONS OF LAW

1.  The Veteran's prostate disability is not due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  The Veteran's disability manifested by diabetes mellitus 
is not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

3.  The Veteran does not have a disability manifested by an 
acquired loss of vision due to disease or injury that was 
incurred in or aggravated by active service; nor is 
refractive error a disease or injury under applicable 
legislations.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The Veteran does not an acquired eye disability to 
include glaucoma, cataracts, decreased vision possibly due to 
optic nerve head/shunt vessels from an old retinal vein 
occlusion or dry eyes due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

5.  The Veteran's disability manifested by venous leg ulcers 
is not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of VCAA applied to all five elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

The May and June 2008 pre-decisional letters provided the 
Veteran with notice of VA's duties to notify and assist him 
in the development of his claims consistent with the laws and 
regulations outlined above.  

In this regard, the letter informed him of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, and the assistance that VA would 
provide to obtain information and evidence in support of his 
claims.  He was also given notice regarding disability 
ratings and effective dates of awards.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The service treatment records are associated with his claims 
file, and VA has obtained all pertinent/identified records 
that could be obtained.  

The Veteran was not provided with VA examinations in 
connection with his service connection claims; however, the 
Board finds to the extent indicated that neither a VA 
examination nor medical nexus opinion is required to decide 
the merits of the identified claims.  

In disability compensation claims, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VA 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; and (4) insufficient competent 
medical evidence on file for the VA Secretary to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2).

The Veteran has not brought forth any evidence that 
establishes that an event, injury, or disease occurred in 
service, or evidence that indicates that any of the claimed 
disabilities or persistent recurrence of symptoms of 
disabilities may be related to his service.  

Thus, the second and third elements of the McLendon test have 
not been met in this case.  For this reason, an examination 
or medical nexus opinion is not necessary to make a decision 
on these claims.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of these claims.


Legal Criteria

The applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability which is service-
connected; and (3) competent evidence of a nexus between the 
two.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is relevant to this claim for increase, and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Prostate Disorder

The record contains evidence of a current prostate 
disability.  However, the Veteran is not shown to have 
manifested complaints or findings of the any prostate 
condition in service or for many years thereafter.   

The private treatment records dated in 2007 and 2008 contain 
a diagnosis of BHP (benign hypertrophic prostate) with 
incomplete obstruction.  Significantly, there is nothing in 
these records that would tend to show that this disorder is 
in any way related to the Veteran's service.  

The passage of many years between separation from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board has fully considered the lay assertions of record.  
A layperson is competent to report on the onset and 
continuity of his current symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Aside from his own statements, the Veteran has not offered 
competent evidence to support his claim.  Under the 
circumstances, his lay assertions are not competent evidence 
sufficient to establish a nexus.   

The Board finds that a preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine is 
not for application in this case.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


Diabetes Mellitus

The service treatment records are similarly negative for 
complaints, findings or a diagnosis of diabetes mellitus.  

A December 1966 laboratory test reports shows negative 
findings for sugar.  The earliest evidence of diabetes 
mellitus is a June 1990 treatment record when he had related 
a history of having diabetes mellitus.  

Subsequent VA treatment records as well as private treatment 
records indicate continued monitoring and treatment for 
diabetes mellitus, type 2.  None of these records suggest 
that there is a nexus between his diabetes mellitus and any 
event of his active service.

Notably, certain chronic diseases (including diabetes 
mellitus) may be service connected on a presumptive basis if 
manifested to a compensable degree within a specified period 
of time postservice (one year for diabetes mellitus).  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
record does not show that this presumption applies.  

The only evidence offered in support of his claim is his own 
statement that the diabetes mellitus is related to service.  
However, his lay statements are not competent or sufficient 
to establish a nexus.  Without evidence of a nexus, service 
connection for diabetes mellitus is not warranted.

As the Board finds that a preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
for application in this case and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


Acquired Eye Disorders to Include Loss of Vision

The VA treatment records indicate the Veteran received 
private treatment for his eyes; however, he did not submit 
these records.  In a June 2008 statement received at the RO, 
the Veteran stated he had no additional evidence to present.

The Veteran asserts that his blindness in one eye and other 
eye disorders are related to his period of active service.  

His pre-induction examination indicated his uncorrected 
vision was 20/50, bilaterally, and his corrected vision was 
20/30, bilaterally.  His uncorrected vision was the same at 
the time of the separation examination when his corrected 
vision was noted to have been 20/20, bilaterally.  

The April 1977 VA treatment records indicate his uncorrected 
vision was 20/60 in the right eye and 20/30 in the left; the 
corrected vision was 20/20, bilaterally.  Eyeglasses were 
ordered.  

A July 2007 VA optometry evaluation contains impressions of 
primary open-angle glaucoma, bilaterally; decreased vision in 
the right eye secondary to questionable optic nerve 
head/shunt vessels from old retinal vein occlusion; dry eye 
syndrome secondary to bilateral meibomian gland dysfunction; 
and compound myopic astigmatism.  

In November 2007, the Veteran was noted to have had a 
cataract removal about two years earlier.  With correction, 
his distant visual acuity was 20/400 in the right eye and 
20/20 in the left.  His corrected near vision acuity was 
20/25 in each eye.  The impression was that a decrease in 
right eye vision was detected that was possibly due to 
diabetes mellitus.   

While the record shows that the Veteran has current diagnoses 
of glaucoma, cataracts, decreased vision possibly due to 
optic nerve head/shunt vessels from an old retinal vein 
occlusion, dry eyes and astigmatism, none of these conditions 
was shown in service or for many years thereafter.

Refractive error of the eyes is not a disability for VA 
purposes.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 
Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 
(1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).

Refractory errors of the eye include such eye disorders as 
myopia, presbyopia and astigmatism.  The Veteran is shown to 
have astigmatism, but the service treatment records are 
negative for any acquired eye disease or superimposed injury 
during service.

Moreover, the passage of many years between active service 
and documentation of a claimed disability is a factor that 
weighs against a claim for service connection.  See Maxson, 
supra.  

Significantly, the Veteran has submitted no competent 
evidence linking any current acquired eye pathology to an 
event or incident of his active service.  See Jandreau, 
supra; see also West v. Shinseki, 601 F. 3d 1274 (2010).  In 
this case, his lay statements alone are not competent 
evidence to establish a nexus in this case.

As the preponderance of the evidence is against the Veteran's 
claim for service connection for an eye disorder and loss of 
vision, these claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Venous Insufficiency with Leg Ulcers

The record currently shows that the Veteran has leg ulcers 
due to venous insufficiency.  At the October 2004 VA 
examination, the physician noted that the Veteran had edema 
on both legs, but there was no evidence of ulceration.  

An August 2005 VA treatment record also show that the Veteran 
had bilateral leg edema.  Throughout 2007 and in 2008, the 
treatment records show the presence of sores of the Veteran's 
legs due to leg edema.  A March 2008 assessment notes healed 
venous stasis ulcers.  

On the other hand, the Veteran's service treatment records 
are negative for complaints, findings or diagnoses of leg 
ulcers or venous insufficiency.  The earliest manifestations 
were noted many years after service.  Accordingly, without 
more from the Veteran, the evidence is shown to preponderate 
or weigh against the Veteran's claim.  Maxson, supra.

Once again, there is nothing in the record to show that any 
current disability is related to his service.  While the 
Veteran may be competent to provide lay evidence to support 
aspects of his claim (see Jandreau, supra; West, supra), his 
statements alone are not competent evidence to establish a 
nexus in this case.  

Accordingly, as the preponderance of the evidence is against 
the Veteran's claim of service connection for venous leg 
ulcers, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, supra.


ORDER

Service connection for a prostate disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for an acquired loss of vision is denied.

Service connection for an eye disorder is denied.

Service connection for venous leg ulcers is denied.



REMAND

On review, the Board finds that additional development is 
mandated in connection with the claim of service connection 
for hearing loss.  To the extent that the Veteran may be 
providing lay assertions of having hearing problems that 
developed during service, a VA examination is required to 
determine the nature and likely etiology of the claimed 
hearing disability.  

The VA treatment notes indicate the Veteran has hearing loss 
noted in October 2005; however, none of the VA records in the 
claims file include an evaluation for hearing loss.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
in order to contact the Veteran in order 
to obtain any outstanding treatment 
records referable to the Veteran's 
claimed hearing disorder that have not 
been associated with the claims file.  If 
any of the records received indicate the 
need for additional development, then 
such should be undertaken.  The Veteran 
also should be notified that he may 
submit medical evidence or treatment 
records in support of his claim.  

2.  The Veteran then should be afforded a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
hearing loss.   

The claims folder should be made 
available to the examiner for review.  
Complete hearing testing should be 
performed.  

Based on his review of the case, the VA 
examiner should provide an opinion as to 
whether the Veteran has a hearing 
disability of VA purposes that at least 
as likely as not is due to any event or 
incident including the exposure to 
excessive noise levels during his period 
of active service.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim of service connection for 
hearing loss in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) that contains notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


